Citation Nr: 0822423	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left hip injury.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, in which service connection for 
a left hip disability was denied, and an evaluation greater 
than 20 percent for bilateral hearing loss was denied.

The veteran testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of the hearing is 
associated with the claims file.

The issue of entitlement to service connection for the 
residuals of left hip injury addressed in the REMAND portion 
of the decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At a hearing before a hearing officer at the Regional Office 
in July 2005, the veteran withdrew his appeal of the claim 
for an increased evaluation for his service-connected 
bilateral hearing loss. 



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran concerning the claim for an increased evaluation for 
bilateral hearing loss, currently evaluated as 20 percent 
disabling, have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002 
& Supp. 2007); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Withdrawal

In April 2005, the veteran submitted a substantive appeal 
indicating that he wished to appeal the issue of an increased 
evaluation for his service-connected bilateral hearing loss, 
listed in the April 2005 statement of the case. This 
perfected his appeal as to his claim for this issue.  In July 
2005, in testimony proffered before a hearing officer sitting 
at the local RO and before the Board promulgated a decision, 
the veteran testified that he wished to withdraw his appeal 
as to this issue.

A substantive appeal may be withdrawn by the veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the veteran withdrew his appeal as to the issue of an 
increased evaluation for the service-connected bilateral 
hearing loss, currently evaluated as 20 percent disabling, 
there remain no allegations of error of fact or law for 
appellate consideration. The Board therefore has no 
jurisdiction to review this issue.


ORDER

The claim for an increased evaluation for bilateral hearing 
loss, currently evaluated as 20 percent disabling, is 
dismissed.


REMAND

The veteran seeks entitlement to service connection for the 
residuals of a left hip injury.  He has stated and testified 
that he sustained a fall on the ice while on active duty in 
Fort Richardson, Alaska.  He testified that he received 
treatment at Fort Lewis, Washington, where his unit 
designation was also changed.

Private medical records show the veteran has been diagnosed 
with osteoarthritis in the pelvic region.  The private 
physician opined that although the precise time of injury 
could not be probed, the inservice fall on ice could have 
been the cause.  The physician requested additional X-rays, 
but these results and any final diagnosis are not present in 
the claims file now before the Board.  

The veteran's service personnel and service medical records 
have been lost and are presumed destroyed in the 1973 fire at 
St. Louis.  The veteran's report of medical examination at 
discharge is of record and reveals no findings, defects, 
diagnoses or other abnormalities with regard to the lower 
extremities.  Alternative means have been taken to 
reconstruct his records, but to no avail.  Rather, the 
National Personnel Records Center (NPRC) has requested 
additional information concerning the veteran's unit of 
assignment.  The veteran testified that he has provided that 
information, and a copy of this documentation was furnished 
at the December 2007 hearing.  However, no response from NPRC 
is yet of record.

The veteran is competent to state that he sustained a fall 
during his active service and that he has experienced pain 
and symptomatology since then.  In addition, he has submitted 
the statement of his wife, who attests that the veteran told 
her of the fall in 1969, and that he has complained of left 
hip pain and symptoms from then to the present.  However, the 
veteran testified he met his wife in 1959 and told her then 
of his left hip injury.  

The veteran's testimony is found to be credible.  When viewed 
in context of the veteran's wife's statement and the private 
physician's opinion that the left hip pathology could be the 
result of an inservice fall, the Board finds that further 
development is necessary.  Remand is required to obtain 
additional private medical records, afford NPRC another 
opportunity to locate treatment records concerning the 
veteran, and to obtain VA examination to determine the 
nature, extent, and etiology of any current left hip 
disability.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified VA and non-
VA post-service treatment records 
identified by the veteran have been 
obtained.  In particular, obtain 
treatment/clinical records from Harrelson 
Family Medicine, in Auburn, Alabama.

2.  Follow up on the request for 
additional records concerning the veteran 
from NPRC.  As requested by NPRC, 
identify the veteran's entire unit name, 
to include his company.  Ensure that NPRC 
is aware that the unit designation 
changed from 71st Infantry to 4th Infantry 
Division while the veteran was stationed 
at Fort Lewis, Washington.  Ask NPRC to 
search for records concerning the veteran 
under both unit designations.

Request that NPRC search for hospital 
records from the medical facilities 
associated with For Lewis, Washington.

If necessary, request assistance from the 
service department to identify the 
veteran's precise unit nomenclature.  
Document negative responses.

3.  Schedule the veteran for examination 
by the appropriate specialist to 
determine the nature, extent, and 
etiology of his left hip disability.  All 
indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, a copy of 
the December 2007 and July 2005 hearing 
transcripts, and a copy of this remand 
must be sent to the examiner for review, 
and the report of the examination should 
confirm that these documents have been 
received and reviewed.

The examiner is asked to provide the 
following opinions:  Is it at least as 
likely as not that any left hip 
disability had its onset during or is in 
any way the result of the veteran's 
active service or any incident therein, 
including a fall on the ice.  

The examiner must provide a complete 
rationale for any opinions expressed.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
claim for service connection for the 
residuals of left hip injury with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the appellant, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant need take no 
action until he is so informed. The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is advised that failure to appear for 
any scheduled VA examinations without good cause could result 
in the denial of his claim. 38 C.F.R. § 3.655 (2006).  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


